              Case 2:18-cv-01651-JCC Document 23 Filed 09/25/19 Page 1 of 12



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   HARAM CORPORATION, a Washington for                      CASE NO. C18-1651-JCC
     profit Corporation, d/b/a DREXEL DELI &
10
     GROCERY et al.,                                          ORDER
11
                                Plaintiffs,
12          v.

13   UNITED STATES OF AMERICA,
14                              Defendant.
15

16

17          Pursuant to the parties’ stipulation and proposed amended protective order (Dkt. No. 22)
18   the Court hereby ENTERS the following amended protective order:
19   1.     PURPOSES AND LIMITATIONS
20          Discovery in this action is likely to involve production of confidential, proprietary, or
21   private information for which special protection may be warranted. Accordingly, the parties
22   hereby stipulate to and petition the Court to enter the following stipulated protective order. The
23   parties acknowledge that this agreement is consistent with Western District of Washington Local
24   Civil Rule 26(c). It does not confer blanket protection on all disclosures or responses to
25   discovery, the protection it affords from public disclosure and use extends only to the limited
26   information or items that are entitled to confidential treatment under the applicable legal


     ORDER
     C18-1651-JCC
     PAGE - 1
                Case 2:18-cv-01651-JCC Document 23 Filed 09/25/19 Page 2 of 12




 1   principles, and it does not presumptively entitle the parties to file confidential information under

 2   seal.

 3   2.        “CONFIDENTIAL” MATERIAL

 4             “Confidential” material shall include the following documents and tangible things

 5   produced or otherwise exchanged:

 6        (a) Applicable portions of the administrative record containing information exempt from
 7             disclosure under the Food and Nutrition Act of 2008;
 8        (b) Governmental records containing information exempt from disclosure under the Food
 9
               and Nutrition Act of 2008;
10
          (c) Applicable portions of records prepared in relation to the USDA investigation of Plaintiff
11
               containing information exempt from disclosure under the Food and Nutrition Act of
12
               2008;
13
          (d) Portions of deposition transcripts containing information exempt from disclosure under
14
               the Food and Nutrition Act of 2008;
15
          (e) Any financial information not publicly filed with any federal or state regulatory authority;
16
          (f) Information pertaining to SNAP households, including but not limited to the household’s
17
               SNAP card number, demographic information, household size, and names of authorized
18
               users in the household;
19        (g) Comparison store information, including sales data, inventory records, operational details
20             and other identifying information; and
21        (h) Information pertaining to FNS policies and procedures and ALERT operational
22             information whose dissemination would compromise the ability of the USDA to discover
23             illegal EBT activity and allow retailers to avoid detection, including but not limited to
24             policy memoranda, pertinent portions of the Standard Operating Procedures, and other
25             program details, guidelines, thresholds or information.
26        //

     ORDER
     C18-1651-JCC
     PAGE - 2
              Case 2:18-cv-01651-JCC Document 23 Filed 09/25/19 Page 3 of 12




 1   3.     SCOPE

 2          The protections conferred by this agreement cover not only confidential material (as

 3   defined above), but also: (1) any information copied or extracted from confidential material; (2)

 4   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

 5   conversations, or presentations by parties or their counsel that might reveal confidential material.

 6          However, the protections conferred by this agreement do not cover information that is in

 7   the public domain or becomes part of the public domain through trial or otherwise.

 8   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
 9          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

10   or produced by another party or by a non-party in connection with this case only for prosecuting,

11   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

12   the categories of persons and under the conditions described in this agreement. Confidential

13   material must be stored and maintained by a receiving party at a location and in a secure manner

14   that ensures that access is limited to the persons authorized under this agreement.

15          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

16   ordered by the Court or permitted in writing by the designating party, a receiving party may

17   disclose any confidential material only to:

18                  (a)     the receiving party’s counsel of record in this action, as well as employees

19   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

20                  (b)     the officers, directors, and employees (including in-house counsel) of the

21   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

22   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

23   designated;

24                  (c)     experts and consultants to whom disclosure is reasonably necessary for

25   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

26   A);


     ORDER
     C18-1651-JCC
     PAGE - 3
              Case 2:18-cv-01651-JCC Document 23 Filed 09/25/19 Page 4 of 12




 1                  (d)     the Court, court personnel, and court reporters and their staff;

 2                  (e)     copy or imaging services retained by counsel to assist in the duplication of

 3   confidential material, provided that counsel for the party retaining the copy or imaging service

 4   instructs the service not to disclose any confidential material to third parties and to immediately

 5   return all originals and copies of any confidential material;

 6                  (f)     during their depositions, witnesses in the action to whom disclosure is

 7   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

 8   (Exhibit A), unless otherwise agreed by the designating party or ordered by the Court. Pages of
 9   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
10   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
11   under this agreement; and
12                  (g)     the author or recipient of a document containing the information or a
13   custodian or other person who otherwise possessed or knew the information.
14          4.3     Filing Confidential Material. Before filing confidential material or discussing or

15   referencing such material in court filings, the filing party shall confer with the designating party,

16   in accordance with Western District of Washington Local Civil Rule 5(g)(3)(A), to determine

17   whether the designating party will remove the confidential designation, whether the document

18   can be redacted, or whether a motion to seal or stipulation and proposed order is warranted.

19   During the meet and confer process, the designating party must identify the basis for sealing the

20   specific confidential material at issue, and the filing party shall include this basis in its motion to

21   seal, along with any objection to sealing the information at issue. Western District of Washington

22   Local Civil Rule 5(g) sets forth the procedures that must be followed and the standards that will

23   be applied when a party seeks permission from the court to file material under seal. A party who

24   seeks to maintain the confidentiality of its information must satisfy the requirements of Western

25   District of Washington Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to

26


     ORDER
     C18-1651-JCC
     PAGE - 4
              Case 2:18-cv-01651-JCC Document 23 Filed 09/25/19 Page 5 of 12




 1   seal. Failure to satisfy this requirement will result in the motion to seal being denied, in

 2   accordance with the strong presumption of public access to the Court’s files.

 3   5.     DESIGNATING PROTECTED MATERIAL

 4          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

 5   or non-party that designates information or items for protection under this agreement must take

 6   care to limit any such designation to specific material that qualifies under the appropriate

 7   standards. The designating party must designate for protection only those parts of material,

 8   documents, items, or oral or written communications that qualify, so that other portions of the
 9   material, documents, items, or communications for which protection is not warranted are not
10   swept unjustifiably within the ambit of this agreement.
11          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

12   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

13   unnecessarily encumber or delay the case development process or to impose unnecessary

14   expenses and burdens on other parties) expose the designating party to sanctions.

15          If it comes to a designating party’s attention that information or items that it designated

16   for protection do not qualify for protection, the designating party must promptly notify all other

17   parties that it is withdrawing the mistaken designation.

18          5.2     Manner and Timing of Designations. Except as otherwise provided in this

19   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

20   ordered, disclosure or discovery material that qualifies for protection under this agreement must

21   be clearly so designated before or when the material is disclosed or produced.

22                  (a)     Information in documentary form: (e.g., paper or electronic documents

23   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

24   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that

25   contains confidential material. If only a portion or portions of the material on a page qualifies for

26


     ORDER
     C18-1651-JCC
     PAGE - 5
              Case 2:18-cv-01651-JCC Document 23 Filed 09/25/19 Page 6 of 12




 1   protection, the producing party also must clearly identify the protected portion(s) (e.g., by

 2   making appropriate markings in the margins).

 3                   (b)     Testimony given in deposition or in other pretrial proceedings: the parties

 4   and any participating non-parties must identify on the record, during the deposition or other

 5   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other

 6   testimony after reviewing the transcript. Any party or non-party may, within 15 days after

 7   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

 8   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect
 9   confidential information at trial, the issue should be addressed during the pre-trial conference.
10                   (c)     Other tangible items: the producing party must affix in a prominent place

11   on the exterior of the container or containers in which the information or item is stored the word

12   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

13   the producing party, to the extent practicable, shall identify the protected portion(s).

14           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

15   designate qualified information or items does not, standing alone, waive the designating party’s

16   right to secure protection under this agreement for such material. Upon timely correction of a

17   designation, the receiving party must make reasonable efforts to ensure that the material is

18   treated in accordance with the provisions of this agreement.

19           5.4     Attorney’s Eyes Only. Any party to this litigation and any third-party may

20   designate materials as “Attorney’s Eyes Only” and subject to this agreement, if such material

21   contains highly sensitive business, personal, procedural, or investigatory information, the

22   disclosure of which is highly likely to cause significant harm to an individual, business,

23   Defendant’s ability to enforce its regulations, or Plaintiffs’ ability to conduct business.

24           This information shall be disclosed to the parties’ respective counsel of record (which

25   shall include Plaintiffs’ “Trial Counsel” Andrew Z. Tapp, Defendant’s Assistant United States

26   Attorney trial counsel, and Defendant’s agency counsel), but shall not be disclosed to any other


     ORDER
     C18-1651-JCC
     PAGE - 6
              Case 2:18-cv-01651-JCC Document 23 Filed 09/25/19 Page 7 of 12




 1   person, entity, or agency, including the parties hereto (excluding Court personnel and counsels’

 2   necessary administrative staffs), without prior written consent from the producing party or leave

 3   of Court sought prior to such disclosure. Any pleading, motion, or evidence containing materials

 4   designated as “Attorney’s Eyes Only” filed in this matter shall be filed under seal, or otherwise

 5   designated for Court protection.

 6          The parties shall take all reasonable precautions to protect “Attorney’s Eyes Only”

 7   information from unintentional disclosure to persons, entities, or agencies not identified herein.

 8   Any party to this litigation or third-party covered by the agreement who produces or discloses
 9   any “Attorney’s Eyes Only” material (including without limitation any information, document,
10   thing, interrogatory answer, admission, pleading, or testimony) shall mark that material with the
11   following or similar legend: “ATTORNEY’S EYES ONLY” or “ATTORNEY’S EYES ONLY
12   SUBJECT TO PROTECTIVE ORDER.”
13   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

14          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

15   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

16   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

17   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

18   challenge a confidentiality designation by electing not to mount a challenge promptly after the

19   original designation is disclosed.

20          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

21   regarding confidential designations without court involvement. Any motion regarding

22   confidential designations or for a protective order must include a certification, in the motion or in

23   a declaration or affidavit, that the movant has engaged in a good faith meet and confer

24   conference with other affected parties in an effort to resolve the dispute without court action. The

25   certification must list the date, manner, and participants to the conference. A good faith effort to

26   confer requires a face-to-face meeting or a telephone conference.


     ORDER
     C18-1651-JCC
     PAGE - 7
              Case 2:18-cv-01651-JCC Document 23 Filed 09/25/19 Page 8 of 12




 1          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

 2   intervention, the designating party may file and serve a motion to retain confidentiality under

 3   Western District of Washington Local Civil Rule 7 (and in compliance with Western District of

 4   Washington Local Civil Rule 5(g), if applicable). The burden of persuasion in any such motion

 5   shall be on the designating party. Frivolous challenges, and those made for an improper purpose

 6   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may expose the

 7   challenging party to sanctions. All parties shall continue to maintain the material in question as

 8   confidential until the court rules on the challenge.
 9   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

10   LITIGATION

11          If a party is served with a subpoena or a court order issued in other litigation that compels

12   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

13   party must:

14          (a)     promptly notify the designating party in writing and include a copy of the

15   subpoena or court order;

16          (b)     promptly notify in writing the party who caused the subpoena or order to issue in

17   the other litigation that some or all of the material covered by the subpoena or order is subject to

18   this agreement. Such notification shall include a copy of this agreement; and

19          (c)     cooperate with respect to all reasonable procedures sought to be pursued by the

20   designating party whose confidential material may be affected.

21   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

22          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

23   material to any person or in any circumstance not authorized under this agreement, the receiving

24   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

25   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

26   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,


     ORDER
     C18-1651-JCC
     PAGE - 8
                 Case 2:18-cv-01651-JCC Document 23 Filed 09/25/19 Page 9 of 12




 1   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

 2   Bound” (Exhibit A).

 3   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 4   MATERIAL

 5          When a producing party gives notice to receiving parties that certain inadvertently

 6   produced material is subject to a claim of privilege or other protection, the obligations of the

 7   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

 8   provision is not intended to modify whatever procedure may be established in an e-discovery

 9   order or agreement that provides for production without prior privilege review. The parties agree

10   to the entry of a non-waiver order under Federal Rule of Evidence 502(d) as set forth herein.

11   10.    NON-TERMINATION AND RETURN OF DOCUMENTS

12          Within 60 days after the termination of this action, including all appeals, each receiving

13   party must return all confidential material to the producing party, including all copies, extracts

14   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

15   destruction.

16          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

17   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

18   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

19   work product, even if such materials contain confidential material.

20          The confidentiality obligations imposed by this agreement shall remain in effect until a

21   designating party agrees otherwise in writing or a court orders otherwise.

22          //

23          //

24          //

25          //

26          //


     ORDER
     C18-1651-JCC
     PAGE - 9
             Case 2:18-cv-01651-JCC Document 23 Filed 09/25/19 Page 10 of 12




 1                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2   DATED: September 23, 2019                 /s/ Andrew Tapp
                                               Andrew Tapp
 3                                             Attorney for Plaintiffs
 4
     DATED: September 23, 2019                 /s/ Ashley C. Burns
 5                                             Ashley C. Burns, NY Bar #5186382
                                               Attorney for Defendant
 6
            //
 7
            //
 8
            //
 9
            //
10
            //
11
            //
12
            //
13
            //
14
            //
15
            //
16
            //
17
            //
18
            //
19
            //
20
            //
21
            //
22
            //
23
            //
24
            //
25
            //
26


     ORDER
     C18-1651-JCC
     PAGE - 10
             Case 2:18-cv-01651-JCC Document 23 Filed 09/25/19 Page 11 of 12




 1          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2          IT IS FURTHER ORDERED that pursuant to Federal Rule of Evidence 502(d), the

 3   production of any documents in this proceeding shall not, for the purposes of this proceeding or

 4   any other federal or state proceeding, constitute a waiver by the producing party of any privilege

 5   applicable to those documents, including the attorney-client privilege, attorney work-product

 6   protection, or any other privilege or protection recognized by law.

 7          DATED this 25th day of September 2019.




                                                          A
 8
 9

10
                                                          John C. Coughenour
11                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1651-JCC
     PAGE - 11
             Case 2:18-cv-01651-JCC Document 23 Filed 09/25/19 Page 12 of 12




 1                                               EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, ____________________________________ [print or type full name], of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington on _______ in

 7   the case of Haram Corp. v. United States, Case No. C18-1651-JCC (W.D. Wash. 2018). I agree

 8   to comply with and to be bound by all the terms of this Stipulated Protective Order and I
 9   understand and acknowledge that failure to so comply could expose me to sanctions and
10   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
11   any information or item that is subject to this Stipulated Protective Order to any person or entity
12   except in strict compliance with the provisions of this Order.
13           I further agree to submit to the jurisdiction of the United States District Court for the
14   Western District of Washington for the purpose of enforcing the terms of this Stipulated
15   Protective Order, even if such enforcement proceedings occur after termination of this action.
16   Date:

17   City and State where sworn and signed:

18   Printed name:

19   Signature:

20

21

22

23

24

25

26


     ORDER
     C18-1651-JCC
     PAGE - 12
